Case: 14-50690       Document: 00512955335         Page: 1     Date Filed: 03/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                     No. 14-50690                          March 3, 2015
                                   Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JOSE LUIS PEREZ-PEREZ,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:13-CR-1370-1


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       Jose Luis Perez-Perez challenges his 27-month sentence, imposed for his
conviction for illegal reentry following deportation, in violation of 8 U.S.C.
§ 1326. The sentence falls within the advisory sentencing range based on the
Sentencing Guidelines.
       Perez contests the substantive reasonableness of his sentence, claiming
it is greater than necessary to accomplish the sentencing objectives of 18 U.S.C.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-50690     Document: 00512955335      Page: 2    Date Filed: 03/03/2015


                                  No. 14-50690

§ 3553(a). Along that line, he claims the court: failed to account for his
personal circumstances and those for his offense, maintaining he returned to
the United States to earn income for his family in Mexico; and erred in
applying Guideline § 2L1.2 (illegal-reentry Guideline) because it double-counts
his prior conviction, and fails to account for the nonviolent nature of his
offense, which, he classes as merely an “international trespass.”
      Although post-Booker, the Guidelines are advisory only, and a properly
preserved objection to an ultimate sentence is reviewed for reasonableness
under an abuse-of-discretion standard, the district court must still properly
calculate the advisory Guidelines-sentencing range for use in deciding on the
sentence to impose. Gall v. United States, 552 U.S. 38, 51 (2007). In that
respect, for issues preserved in district court, its application of the Guidelines
is reviewed de novo; its factual findings, only for clear error. E.g., United States
v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      Although Perez challenges the application of the presumption of
reasonableness as applied to his within-Guidelines sentence under § 2L1.2, he
acknowledges the issue is foreclosed and raises it only to preserve it for possible
future review. E.g., United States v. Mondragon-Santiago, 564 F.3d 357, 366–
367 (5th Cir. 2009). Our court has likewise rejected his “double-counting”
claim, United States v. Duarte, 569 F.3d 528, 529-30 (5th Cir. 2009), and
“international trespass” claim, United States v. Juarez-Duarte, 513 F.3d 204,
212 (5th Cir. 2008).
      After considering the reasons Perez advanced for a sentence below the
advisory Guidelines sentencing range, the court found a sentence within that
range was appropriate. His contentions amount to a disagreement with the
court’s weighing of the § 3553(a) sentencing factors, and, therefore, do not




                                         2
    Case: 14-50690    Document: 00512955335     Page: 3   Date Filed: 03/03/2015


                                 No. 14-50690

rebut the presumption of reasonableness. E.g., United States v. Cooks, 589
F.3d 173, 186 (5th Cir. 2009).
      AFFIRMED.




                                      3